DETAILED ACTION
In a communication received on 15 October 2021, applicants amended claims 26, 33, and 40.
Claims 26-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 33, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 27, 29-31, 33, 34, 36-38, 40, 41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al. (US 2011/0060878 A1) in view of Khurana et al. (US 2004/0028054 A1), and further in view of Barsness et al. (US 2009/0007125 A1).

With respect to claim 26, Kaneko discloses: a system, comprising:

a plurality of management servers, respectively comprising a second one or more processors and a second memory, that implement a control plane for the network-available data storage service (i.e., an unlimited number of management computers managing storage devices over a  network in Kaneko, ¶0038, fig. 1), the control plane configured to: receive, via an interface for the control plane, a request to commit a rate of IO operations for a first data volume (i.e., request logical volume that satisfies I/O performance requirement specified by the user in Kaneko, ¶0126-0127);
evaluate the committed rates of IO operations of the storage servers (i.e., monitor portI/O performance of external storage devices and evaluate predicted values of IOPS for the ports of the storage devices in Kaneko, ¶0074) to identify one of the storage servers (i.e., determine an external storage device by identifying a port to the storage device using the port information in Kaneko, ¶0129) that: provides a committed rate of IO operations for a second data volume (i.e., external storage device providing IOPS for a number of logical volumes on the storage device in Kaneko, ¶0074); and
commit the storage server to provide the portion of the requested rate of IO operations (i.e., selecting a path to a selected external device and logical volume that is greater than the IOPS required by user in Kaneko, ¶0136) for the first data volume in addition to the committed rate of IO operations (e.g., first logical volume of external storage device in 

Kaneko discloses set priority for a path or selected logical volume based on the difference between predicted value of IOPS and required IOPS (fig. 12, ¶0141).  Kaneko do(es) not explicitly disclose the following.  Khurana, in order to improve utilization of throughput and increase admitted requests without affecting quality of service (¶0016), discloses:
wherein individual ones of the IO operations are submitted to respective ones of the plurality of storage servers by respective ones of the different users (i.e., different customer requests submitted for different traffic classes of a given network path in Khurana, ¶0013),
wherein the committed rates of IO operations for the first data volume (i.e., requested traffic class is provisioned with borrowed bandwidth in addition to present utilized bandwidth in Khurana, ¶0013) and second data volume (i.e., without modifying traffic class bandwidth allocation, the underutilized traffic class is associated with lent bandwidth and present utilized bandwidth in Khurana, ¶0011 and ¶0013) are cumulatively above a full IO operations capacity of the storage server (i.e., borrowed bandwidth is allocated and associated with both borrower and lender traffic classes and therefore the total aggregate bandwidth is above the full technical bandwidth of the system in Khurana, ¶0013 and ¶0014), and
wherein the committed rate of IO operations for the first data volume is based on the rate of unused IO operations committed to the portion of the different users for the second data volume. (i.e., traffic classes with excess available capacity can loan their bandwidth to the traffic class associated with the client request in Khurana, ¶0013).


Kaneko discloses set priority for a path or selected logical volume based on the difference between predicted value of IOPS and required IOPS (fig. 12, ¶0141).  Kaneko and Khurana do(es) not explicitly disclose the following.  Barness, in order to advantageously provide resources that would have been underutilized in a multi-resource provider environment (¶0012), discloses: 
has sufficient capacity to additionally provide at least a portion of the requested rate of IO operations for the first data volume based on a determined rate of unused IO operations committed to individual ones of the different users (i.e., logical partitions/apps requesting resources) for the second data volume (i.e., identifying logical partition with allocated processor resources for each logical partition based on predicting a period of underutilization of the processor allocated to the each of the partitions/applications in Barsness, ¶0032, ¶0047, fig. 6),
wherein the determined rate of unused IO operations is based on a predicted rate of IO operations submitted by the different users (i.e., logical partitions/apps requesting resources) for the second data volume at the storage server that is less than the committed rate of IO operations for the second data volume (i.e., predicting a period of underutilization of the processor resource allocated to a respective logical partition and indicating the amount of resource available in the predicted period, wherein the processor resource can cumulatively be allocated to one logical partition and another logical partition because one partition is allocated the resource and can now make decisions based on having six processors instead of two, for example in Barsness, ¶0047, fig. 6).



With respect to claim 27, Kaneko discloses: the system of claim 26, wherein the predicted usage of IO operations is determined based on an average usage of IO operations for the second data volume over a period of time (i.e., predicted value is an average value of IOPS for a day or time in Kaneko, ¶0122).

With respect to claim 29, Kaneko discloses: the system of claim 26, wherein the request that specifies the committed rate of IO operations for the first data volume is a request to create the first data volume (i.e., request with requirements will determine that a logical volume must be created for the request in Kaneko, ¶0165)

With respect to claim 30, Kaneko discloses: the system of claim 26, wherein the control plane is configured to send a response to the request indicating that commitment of the requested committed rate of IO operations for the first data volume is complete at the network-available data storage service (i.e., selected high priority path to storage may be submitted to the user in response in Kaneko, ¶0144).

With respect to claim 31, Kaneko discloses: the system of claim 26, wherein to evaluate the committed rates of IO operations of the storage servers, the control plane is configured to request at 

With respect to claim 33, the limitation(s) of claim 33 are similar to those of claim(s) 26.  Therefore, claim 33 is rejected with the same reasoning as claim(s) 26.
With respect to claim 34, the limitation(s) of claim 34 are similar to those of claim(s) 27.  Therefore, claim 34 is rejected with the same reasoning as claim(s) 27.

With respect to claim 36, the limitation(s) of claim 36 are similar to those of claim(s) 29.  Therefore, claim 36 is rejected with the same reasoning as claim(s) 29.
With respect to claim 37, the limitation(s) of claim 37 are similar to those of claim(s) 30.  Therefore, claim 37 is rejected with the same reasoning as claim(s) 30.
With respect to claim 38, the limitation(s) of claim 38 are similar to those of claim(s) 31.  Therefore, claim 38 is rejected with the same reasoning as claim(s) 31.

With respect to claim 40, the limitation(s) of claim 40 are similar to those of claim(s) 26.  Therefore, claim 40 is rejected with the same reasoning as claim(s) 26.
With respect to claim 41, the limitation(s) of claim 41 are similar to those of claim(s) 27.  Therefore, claim 41 is rejected with the same reasoning as claim(s) 27.

With respect to claim 43, the limitation(s) of claim 43 are similar to those of claim(s) 29.  Therefore, claim 43 is rejected with the same reasoning as claim(s) 29.
With respect to claim 44, the limitation(s) of claim 44 are similar to those of claim(s) 31.  Therefore, claim 44 is rejected with the same reasoning as claim(s) 31.
.


Claims 28, 35, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al. (US 2011/0060878 A1) in view of Khurana et al. (US 2004/0028054 A1) and Barsness et al. (US 2009/0007125 A1), and further in view of Messick et al. (US 2004/0044770 A1).

With respect to claim 28, Kaneko discloses set priority for a path or selected logical volume based on the difference between predicted value of IOPS and required IOPS (fig. 12, ¶0141).  Kaneko, Khurana, and Barsness do(es) not explicitly disclose the following.  Messick, in order to improve load balancing efficiency by dynamically allocating bandwidth to devices based on priority (abstract) discloses: the system of claim 26, wherein the control plane is further configured to:
evaluate the committed rates of IO operations of the storage servers to identify another one of the storage servers that has sufficient capacity in uncommitted IO operations to provide another portion of the committed rate of IO operations for the first data volume (i.e., providing unused IOPS bandwidth via another port for servers to access the storage in Messick, ¶0030); and
commit the other storage server to provide the other portion of the committed rate of IO operations for the first data volume. (i.e., committing the IOPs of a given port to a class of client servers in Messick, ¶0030).
Based on Kaneko in view of Khurana and Barsness, and further in view of Messick, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the 

With respect to claim 35, the limitation(s) of claim 35 are similar to those of claim(s) 28.  Therefore, claim 35 is rejected with the same reasoning as claim(s) 28.

With respect to claim 42, the limitation(s) of claim 42 are similar to those of claim(s) 28.  Therefore, claim 42 is rejected with the same reasoning as claim(s) 28.


Claims 32 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al. (US 2011/0060878 A1) in view of Khurana et al. (US 2004/0028054 A1) and Barsness et al. (US 2009/0007125 A1), and further in view of Bose et al. (US 2004/0107281 A1).

With respect to claim 32, Kaneko discloses i.e., set priority for a path or selected logical volume based on the difference between predicted value of IOPS and required IOPS (fig. 12, ¶0141).  Kaneko, Khurana, and Barsness do(es) not explicitly disclose the following.  Bose, in order to manage quality of service for customers by allocating resources based on user's class of service (abstract) discloses: the system of claim 26, wherein the identified storage server is configured to perform a request for the first data volume in excess of the committed rate of IO operations for the first data volume at a rate for requests without rate commitments or at a blended rate between rates for requests with and without rate commitments (i.e., the provision of resources may exceed the resources to be allocated in a subsequent reallocation in Bose, ¶0030).


With respect to claim 39, the limitation(s) of claim 39 are similar to those of claim(s) 32.  Therefore, claim 39 is rejected with the same reasoning as claim(s) 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
2/12/2021

/S. L./Examiner, Art Unit 2447 

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447